Per Curiam.

Admittedly the squatter erected and maintained the television antenna without landlord’s permission or consent. This constituted an intrusion or squatting within the purview of subdivision 4 of section 1411 of the Civil Practice Act. (Maple Lane Apts. v. Berson, N. Y. L. J., Jan 11, 1952, p. 150, col. 4; Maiorana v. Dubnick, N. Y. L. J., March 14,1952, p. 1042, col. 6; Thatford Stone Corp. v. Sassano, N. Y. L. J., June 27, 1952, p. 2521, col. 2; Swill v. Kerne, N. Y. L. J., Oct. 15, 1951, p. 842, col. 4; Mackin Realty Corp. v. Matfus, 113 N. Y. S. 2d 61.)
The final order should be unanimously reversed upon the law, with $30 costs to the landlord, and final order directed in favor of the landlord as prayed for in the petition.
Feeeelly, Coldee" and Walsh, JJ., concur.
Final order reversed, etc.